Citation Nr: 1144853	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-03 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for loss of two teeth.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1971 and again from March 2003 to February 2005.  He also has over 17 years of inactive service with the National Guard.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his September 2007 claim the Veteran indicated that he sustained an in-service injury resulting in a broken nose and the loss of two teeth in late December 1969/early January 1970.  Specifically, the Veteran indicated that he backed into the tail gate or lift gate of a truck and woke up in the hospital.  In his March 2009 notice of disagreement the Veteran wrote that the loss of teeth near the front side of his mouth on the left side occurred at the same time as his broken nose.  He was on convoy duty on the back of a two and a half ton truck when the driver took off and I was thrown to the ground.  He was unconscious and was taken to a hospital in Qui Nhon where his nose was set back in place and the roots of his broken teeth removed.  Later he was given a temporary bridge.  After service he reportedly had a permanent bridge.  In his December 2009 VA Form 9 the Veteran again indicated that he had two upper front teeth toward the left side of his mouth break off during the same January 1970 accident that fracture his nose.  The teeth were allegedly treated after the nose was taken care of and the roots were removed.  About one to two months after the accident the Veteran's main duty station dentist made a plate to replace the lost teeth.  The Veteran reported that he did not recall having a separation physical and, even if he did, the separation physical should have noted not only the plate and missing teeth from the January 1970 accident but also two missing teeth on the lower left side which happened prior to military service.  

Service treatment records confirm that the Veteran sustained a nasal fracture in January 1970 as reported by the Veteran.  However, they are negative for an injury to his teeth.  Furthermore, the Veteran's June 1971 separation examination from his first period of service shows no indication of missing teeth.  However, some of the periodic examinations from the Veteran's reserve service do show missing teeth.  While a May 1990 periodic examination does not indicate any missing teeth, December 1994 and December 1999 examinations do show several missing teeth.  The December 1994 examination shows that the following teeth are missing: 1, 10, 11, 16, 19, 20, 30, and 32.  The December 1999 examination shows that the following teeth are missing: 1, 10, 11, 16, 17, 19, 20, 30, 32.  

Given the significant lay evidence corroborating an in-service dental trauma and significant medical evidence corroborating the Veteran's assertions of several missing teeth, a VA examination should be afforded on remand to determine the etiology of the claimed missing teeth.  38 C.F.R. § 3.159(c)(4); See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).  Medical expertise informed by full review of the history and appropriate testing and examination is required.

Also in his September 2007 claim, the Veteran wrote that he was treated for his two missing teeth in 1975 somewhere in Utica, New York.  A review of the claims file is negative for treatment records from 1975 regarding the Veteran's claimed missing teeth.  On remand, the RO should attempt to obtain the claimed 1975 Utica, New York treatment records.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the necessity of obtaining dental treatment records from 1975 in Utica, New York and inform the Veteran that he may submit these records himself or authorize VA to obtain them on his behalf.  The RO should also include Release and Authorization forms so that the RO has the authority to obtain these records.

Once the RO receives the signed Release and Authorization forms from the Veteran, the RO should then attempt to obtain copies of treatment records from the alleged 1975 dental treatment.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA dental examination to determine the current nature and likely etiology of his missing teeth and the relationship, if any, between the claimed missing teeth and the Veteran's military service.  The claims file must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is requested to express an opinion as to the following:  Is it at least as likely as not (50 percent or higher degree of probability) that any missing teeth are related to the Veteran's military service, to include the January 1970 documented in-service injury of a nasal fracture.  While service treatment records are negative for an in-service injury to the Veteran's teeth during military service the examiner should assume that the January 1970 documented in-service injury to the nose did impact the Veteran's mouth/teeth as claimed by the Veteran.       

Complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

4.  After the development requested above has been completed to the extent possible, readjudicate the Veteran's claim.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


